PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/312,409
Filing Date: 18 Nov 2016
Appellant(s): MEADOWS-SMITH et al.



__________________
Jill F. Kozumbo
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed January 11, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated June 12, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “Objections and Rejections that are Withdrawn.” New grounds of rejection (if any) are provided under the subheading “New Grounds of Rejection.”  

(2) Restatement of Rejection 

Claim Interpretation
Selective plant breeding is a common approach to improving plants by imparting them with improved traits for growth in a particular area (breeding for a certain climate), or for a specific use (breeding for machine harvestability); see Specification, page 65, paragraph 0303.

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
	Claims 2-13 remain rejected under 35 U.S.C. § 103 as being unpatentable over WIGLEY (Wigley et al., Screening methods, PCT International Application Publication No. WO 2012/125050 A1, published 20 September 2012; see also IDS filed 12/02/2016) in view of CRAVEN (Grass fungal endophytes and uses thereof, United States Patent Application Publication No. 2012/0144533 A1, published June 7, 2012), ZILBER-ROSENBERG (Zilber-Rosenberg and Rosenberg, 2008, Role of microorganisms in the evolution of animals and plants: the hologenome theory of evolution, FEMS Microbiol. Review 32: 723-735) and HARDOIM et al., 2008, Properties of bacterial endophytes and their proposed role in plant growth, Trends in Microbiology 16: 463-471). 
	The claims are drawn to a method for conducting holobiome plant breeding, which comprises a) subjecting plants to a growth medium in the presence of a first set of microorganisms, b) selecting plants or growth medium following step a), c) acquiring a second set of microorganisms from said plants or growth medium selected in step b), d) repeating steps a) to c) one or more times, wherein the second set of microorganisms acquired in step c) is used as the first set of microorganisms in step a) of any successive repeat, e) selecting microorganisms resultant from the previous steps, f) providing the selected microorganisms to parental plants being crossed in a selective plant breeding program or a growth medium used to grow said parental plants, g) selecting an F1 resulting from the crossing of the two parental plants based upon a desired phenotypic or genotypic trait during the course of the selective plant breeding program and simultaneously collecting the microorganisms associated with said F1 plant or plant growth medium, and h) providing the microorganisms collected from step g) to a plant or plant growth medium utilized in the subsequent generation of plants undergoing the selective plant breeding program; wherein the microorganisms are provided as a seed coating to said plant; wherein the microorganisms are provided as a liquid drench; wherein said microorganisms account for approximately at least 1% of the total microbial diversity present in said growth medium; wherein the microorganisms are acquired from the selected plants and the growth medium; wherein the plant breeding program is used to produce desired phenotypic traits through epigenetic modifications; wherein a selective pressure is applied in step a), which includes exposing the plants to bacteria or to water; and wherein the selective plant breeding program is conducted in a soil-free system.
see Abstract, for example).  
	WIGLEY teaches a method for the selection of one or more microorganism which is of use in imparting beneficial properties to a plant which overcomes or ameliorates at least one of the disadvantages of known methods (page 3, lines 1-4) (i.e., a method for controlling the microbial variability associated with selective plant breeding). 
	WIGLEY teaches that selective breeding relies principally on genetic diversity in a starting population coupled with selection to achieve a plant cultivar with characteristics beneficial for human use (page 1, lines 16-18).
	WIGLEY teaches that the method comprises the steps of: a) subjecting plants to a growth medium in the presence of a first set of one or more microorganisms, b) selecting plants and/or growth medium following step a) (a) subjecting plants to a growth medium in the presence of microorganisms; b) applying selective pressure during step a); c) selecting plants following step b), and d) isolating microorganisms from said plants selected in step c) (page 3, lines 12-21). The method further comprises repeating steps a) to d), wherein the microorganisms isolated in step d) are used in step a) of the successive repeat (page 5, lines 1-3). See also claims 1-4 and 7-11 of WIGLEY.
	WIGLEY teaches that the invention also provides an iterative method in which steps a) to d) may be repeated one or more times, wherein the one or more microorganisms isolated in step d) are used in step a) of the next cycle of the method. Whilst the same selective pressure(s) may be applied in each iteration of the method, different selective pressures may be applied in each 
	WIGLEY teaches and claims (claims 1 and 15 of WIGLEY, for example) that the method further comprises repeating steps a) to d) one or more times, wherein the microorganisms isolated in step d) are used in step a) of the successive repeat. See also page 5, first three paragraphs, describing successive repeats of the various method steps. WIGLEY teaches that, where microorganisms form an association with a plant that allows vertical transmission from one generation or propagule to the next, step d) may be absent from the method or substituted by the step of multiplying the selected plant(s) from step c) (Id., last paragraph). 
	WIGLEY teaches that the “growth medium” may be natural or artificial including but not limited to soil, potting mixes, bark, vermiculite (i.e., soil-free), hydroponic solutions, and tissue culture gels (also soil-free) (page 25, lines 9-16). Artificial growth medium may be constructed to mimic the conditions of a naturally occurring medium. Artificial growth media can be made from one or more of any number and combination of materials including sand, minerals, glass, rock, water, metals, salts, nutrients, water (i.e., soil-free) (Id., lines 18-23). 
	WIGLEY teaches that compositions developed from the methods of the invention may be applied to a plant by any number of methods known to those skilled in the art. These include, for example: sprays; seed-coating; seed spraying or dusting upon application; germinating the seed in a bed containing suitable concentrations of the composition prior to germination and planting out of the seedlings; application to plant cuttings or other vegetative propagules by dipping the cut surface or the propagule into liquid or powdered microbial substrate prior to planting; 
	WIGLEY teaches and claims the application of selective pressure in step b) (page 3, line 32). The selective pressure can be biotic and includes exposure to one or more organisms that are detrimental to the plant (e.g., fungi, bacteria, viruses, insects, mites and nematodes) (page 4, lines 1-4; claims 4-6 of WIGLEY, for example). The selective pressure can also be abiotic and includes exposure to or changes in the level of salt concentration, temperature, pH, water, minerals, organic nutrients, inorganic nutrients, organic toxins, inorganic toxins, and metals (page 4, lines 5-8; claims 7-8 of WIGLEY, for example).	
WIGLEY teaches that the method comprises a) growing plants in a growth medium in the presence of microorganisms; b) applying selective pressure during step a); c) selecting plants following step b); and, d) isolating microorganisms from said plants selected in step c) (page 13, lines 29-32).
WIGLEY teaches that the methods may be combined in any combination, including the methods being run concurrently or sequentially in any number of iterations, with compositions and/or microorganisms selected or isolated from the methods being used individually or combined and used in iterative rounds of any one of the methods (page 11, lines 14-25). By way of example, a method may be performed and a composition selected. The selection of a composition indicates that the one or more microorganism separated from the media in step b) is desirable for imparting beneficial properties to the one or more plant (as the one or more microorganism is capable of producing a selected composition). The one or more microorganism may then be used in another round of a method of the first aspect, seventh aspect could be repeated any number of times in any order and combination (Id.).
WIGLEY also teaches an iterative method in which steps a) to d) may be repeated one or more times, wherein the one or more microorganisms isolated in step d) are used in step a) of the next cycle of the method (page 14, lines 1-15). Whilst the same selective pressure(s) may be applied in each iteration of the method, different selective pressures may be applied in each iteration. The method may comprise a further step (or steps) which are conducted prior to step a) and include subjecting the plant(s) to a growth medium in the presence of microorganism(s) but without a selective pressure. After a desired period, one or more microorganisms may be isolated from said one or more plant and can be used in step a) of the process (Id.). Successive rounds of this step may be conducted, with the microorganisms isolated being used in the subsequent round of the process, before embarking on steps a) to d). Further, the invention encompasses iterative method in which steps a) to d) are repeated one or more times, but interspersed with the step of subjecting the plants to a growth medium and one or more microorganisms and isolating the microorganisms, without applying a selective pressure (Id.).
WIGLEY teaches the methods may be directed to identifying microorganisms having the same beneficial property or having distinct beneficial properties (page 15, last paragraph). The selective pressure applied in the separate methods may likewise be the same or different. Similarly, the microorganisms and plants used in the separate methods may be the same or different (Id.). If further optimization of the microorganisms is desired, the single composition of microorganisms may be applied to one or more further rounds of a method of the invention. Alternatively, the single composition of microorganisms may be used, as desired, to confer the relevant properties to plant crops, without further optimization. Combining two or more methods Id.).
	WIGLEY also teaches selecting for microbes that are able to impart a desirable plant trait directly from a crop grown in an environment of interest, and to use those microbes as a resource to impart the trait to that or other crops, in either a specific cropping area or in a general cropping region (Example 9, pages 54-55). For example, a) the largest individual crop plants are selected from multiple fields across a specific cropping area or more general environment of interest and microbes are isolated, b) microbes from the selected plants are applied to a plant growth medium, the plants and/or seeds and the plants grown under environmental conditions similar to those experienced in the field, c) after a period of growth the plants are assessed for the trait and selected on the basis of total biomass, root or foliar biomass, d) microorganisms are isolated from the plant tissues of the selected plants and used to inoculate the plant growth medium/plants as in step b), e) steps b) to e) are repeated iteratively as many times as required, and f) microbes are isolated from the best plants in the final iteration and used individually, or in a mixture, to develop a product that improves the growth rate of immature (maize) plants.
	WIGLEY teaches that the methods of the invention allow for the selection of populations of microorganisms that form associations with different plants and thus confer beneficial properties to the plant, or for the selection of compositions which confirm (sic) beneficial properties to the plant. The methods may be conducted with much greater speed and a much-reduced cost of development than conventional techniques (such as selective breeding and genetic engineering) for gaining improvements in plants (page 69, lines 12-17).
	WIGLEY teaches the acquisition of microorganisms from a diverse set of soil samples able to improve the growth of wheat and maize (i.e., microorganisms are acquired from the 
	In Example 2 (spanning pages 48-50), WIGLEY teaches the addition of microorganisms to plant growth medium, growing plants in the growth medium, harvesting and selecting the plants growing the most, or producing the best seed yield under the particular growth conditions. The method includes, for example, “Step 3: The plants growing the most, or producing the best seed yield after exposure to saline conditions, are selected and their root and foliar microorganisms isolated and made ready to be added to the seeds and/or the growing medium as individual or combined suspensions, as in step 2. The entire process from step 2 to the end of step 3 can then be repeated iteratively, with or without (increasing concentrations of NaCl to increase the) selective pressure. After a number of iterations to the point at which there is deemed to be a sufficient improvement in the ability of the wheat or rice plants to resist saline conditions to the degree desired, the microbes in the best-performing plants of the final selection round are isolated and the microbial strains used individually or in a mixture to develop a commercial product that improves the growth of wheat or rice in saline soils” (page 49, lines 13-22) (i.e., selective plant breeding for improving plants by imparting them with improved traits for growth in a particular area).
	In Example 10 on page 55, WIGLEY teaches the applications of the invention to (a) create separate 'lines' of iterative microbial selections for distinctive plant traits e.g. pest resistance, nitrogen assimilation, drought resistance, or (b) create separate 'lines' of iterative selections for the same plant trait e.g. improvement in biomass production of the target plant. The microbial lines can be applied to a corn crop to 'boost' its growth at different stages of crop Id.) (i.e., selective plant breeding for improving plants by imparting them with improved traits for growth in a particular area).
	WIGLEY teaches a number of a variety of different plants that may be used in the methods of the invention. In preferred embodiments, the plants have economic, social and/or environmental value. For example, the plants may include those of use as food crops (“Food crops” section, bridging pages 21-22). 
	It is known in the art that a crop is a plant product that can be grown and harvested extensively for profit or subsistence (i.e.., cultivated in agriculture). Crops may refer either to the harvested parts or to the harvest in a more refined state.1 Accordingly, a person having ordinary skill in the art would have understood that WIGLEY describes use of the methods of the invention in plant (food crop) breeding and/or plant (food crop) farming. 
	WIGLEY teaches the advantages being obtained by stacking selective pressures in repeated rounds of the method of the invention (page 35, first paragraph). This may allow for the isolation of a population of microorganisms that may assist a plant in surviving in a number of different environmental conditions, resisting a number of different diseases and attack by a number of different organisms (Id.) (i.e., selective plant breeding for improving plants by imparting them with improved traits for growth in a particular area). 
	WIGLEY does not explicitly teach the step of providing the selected one or more microorganisms to parental plants being crossed in a selective plant breeding program or a growth medium used to grow said parental plants during the selective plant breeding program. prima facie obvious to a person of ordinary skill in the art at the time the application was filed for the following reasons.
	CRAVEN teaches fungal endophytes and synthetic combinations thereof with host grass plants, methods for inoculating plants with the endophytes, and for propagating plant-endophyte combinations, and for producing feeds and biofuels from plant-endophyte combinations (entire document; see Title, Abstract, for example). Endophytes are fungal or bacterial organisms (i.e., microorganisms) that live within plants (page 1, paragraph 0007).
	CRAVEN teaches that combining grass (i.e., plant) species with fungal endophytes represents a technique that can be used in parallel with plant breeding and transgenic technologies to improve yield from grass crops (page 2, paragraph 0023). 
	CRAVEN teaches methods where the host grass plant is artificially inoculated with the endophyte (page (page 1, paragraph 0012). The endophyte-host combination may be achieved, for example, by introduction of the endophyte to the host grass plant by a method selected from the group consisting of: inoculation, infection, grafting, and combinations thereof (Id.).
	CRAVEN teaches an invention that provides a method for cultivating a host grass plant, which comprises contacting the host grass plant or a seed (or other propagating material) that produces the plant with a fungal endophyte, such that the endophyte colonizes the plant (page 2, paragraph 0014). Colonization of the host grass plant is achieved by a method selected from the group consisting of: inoculation, infection, grafting, and combinations thereof (Id.). In another aspect, the host grass plant has enhanced root growth, more tillers, enhanced total biomass, or enhanced seed yield relative to a host grass plant of the same genotype that lacks the endophyte, when grown under the same conditions. In yet other aspects, the host grass plant displays tolerance to stress as relative to a host grass plant of the same genotype that lacks the endophyte, Id.). See also claims 23-30 of CRAVEN).
	CRAVEN teaches a combination (also termed a “symbiotum”) of a host plant and an endophyte that allows for improved agronomic properties of host plants (paragraph 0024, bridging pages 2-3). The combination may be achieved by artificial inoculation, application, or other infection of a host plant, such as a grass plant, or host plant tissues, with a fungal endophyte strain of the present invention. Thus, a combination achieved by such an inoculation is termed a “synthetic” combination (Id.). 
	ZILBER-ROSENBERG provides a review article on the role of microorganisms in the evolution of plants, and teaches the hologenome theory of evolution, which considers the holobiont (the plant with all of its associated microorganisms) as a unit of selection in evolution (i.e., holobiome plant breeding) (entire document; see Abstract, for example). The hologenome is defined as the sum of the genetic information of the host and its microbiota (page 723, right-hand col., last paragraph).
	ZILBER-ROSENBERG teaches that plants establish symbiotic relationships with microorganisms, symbiotic microorganisms are transmitted between generations, the association between host and symbionts affects the fitness of the holobiont within its environment, and the variation in the hologenome can be brought about by changes in either the host or the microbiota genomes; under environmental stress, the symbiotic microbial community can change rapidly (Id.; see Abstract, for example). 
	ZILBER-ROSENBERG teaches that all plants establish symbiotic relationships with microorganisms (see section bridging pages 724-726; see also Table 1 on page 725 for examples of microbial species associated with specific plants). The diversity of microbial species 
	ZILBER-ROSENBERG teaches the transmission of symbionts between holobiont generations (see section bridging pages 726-728; see also Table 2 on page 727 for examples of plants and the mode of transmission of symbiotic microorganisms). Microbial symbionts can also be transmitted from parent to offspring hosts (i.e., F1 plants) by a variety of methods (page 726, left-hand col., last paragraph). 
	ZILBER-ROSENBERG teaches that cooperation between the host and the microbiota contributes to the fitness of the holobiont (see section bridging pages 728-729). Considering the holobiont as a unit of selection in evolution, the cooperation between the normal microbiota and the host generally leads to improved fitness (Id., see page 728, left-hand col.).
	ZILBER-ROSENBERG teaches the diversity of symbionts of higher organisms, their ability to be transmitted from one generation to the next with fidelity, their contributions to the fitness of the holobiont and their potential to change rapidly under environmental shifts (page 730, right-hand col., last paragraph). 
	ZILBER-ROSENBERG presents examples that demonstrate how microbially directed processes can regulate and extend the metabolic capability of holobionts. These include degradative and biosynthetic reactions in addition to regulatory mechanisms (page 731, left-hand col., first paragraph).
	HARDOIM teaches the properties of bacterial endophytes and their proposed role in plant growth (entire document). 
	HARDOIM teaches that plants can require the presence of associated bacteria for their growth and establishment in different ecosystems. For example, it is notoriously difficult to 
	HARDOIM teaches that bacterial endophytes are often capable of eliciting drastic physiological changes that modulate the growth and development of the plant. Often these beneficial effects of endophytes are greater than those of many rhizosphere-colonizing bacteria and they might be exacerbated when the plant is growing under stress conditions (paragraph bridging pages 464-465). For competent endophytes, both partners in the newly emerged bacterial–plant association are positively selected as a result of benefits provided to it from the partner (page 465, left-hand col., penultimate paragraph).
	HARDOIM teaches plant selection for competent endophytes (section bridging pages 465-466), and teaches that plants can function as true ‘filters’ of soil organisms, selecting those that are successful, competent endophytes (page 469, left-hand col., last paragraph). There are clear indications in the literature of directional plant selection processes occurring in the phytosphere, resulting in ecologically relevant plant–bacterium associations (Id., right-hand col., last paragraph).
	HARDOIM teaches that there are clear indications in the literature of directional plant selection processes occurring in the phytosphere, resulting in ecologically relevant plant–bacterium associations (i.e., holobiome plant breeding) (Id., right-hand col., last paragraph). 
prima facie obvious and within the scope of an ordinary skill in the art at the time of filing to use and to modify the compositions and methods taught by WIGLEY, CRAVEN, ZILBER-ROSENBERG, and HARDOIM, and to conduct holobiome selective plant breeding; thus arriving at the Applicants’ invention with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of improving plant growth and imparting beneficial properties to plants (i.e., holobiome selective plant breeding), as taught by WIGLEY, CRAVEN, ZILBER-ROSENBERG, and HARDOIM. 
	It is also noted that the instant Specification very broadly defines “selective plant breeding” as a common approach to improving plants by imparting them with improved traits for growth in a particular area (breeding for a certain climate), or for a specific use (breeding for machine harvestability); see Specification, page 65, paragraph 0303; and see Claim Interpretation, supra.
	Based on the teachings of WIGLEY, CRAVEN, ZILBER-ROSENBERG, and HARDOIM (and also the knowledge generally available to one of ordinary skill in the art), it would be obvious to apply the identified/selected microorganisms to plant(s) in a breeding program; the production of progeny plants with improved properties/traits is the goal of plant breeding. 
	Providing the selected microorganism in the form of liquid drench would be routine and obvious, because WIGLEY teaches that microorganisms may be inoculated into a plant by cutting the roots or stems and exposing the plant surface to the microorganisms by spraying, dipping or otherwise applying a liquid microbial suspension (page 27, lines 4-6). 

Selective plant breeding, plant growth media selection, and the collection of microorganisms and their application onto plants or in a growth medium, are techniques that were routine in the art at the time the application was filed, as taught by the cited references and the state of the art in general.

(3) Applicable Rules 
The MPEP includes Examination Guidelines for Determining Obviousness Under 35 § U.S.C. 103 (MPEP § 2141). Describing the rationales to support rejections under 35 § U.S.C. 103, the MPEP states that prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. Id. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. Id. The MPEP states that “[t]he obviousness analysis cannot be confined by . . . overemphasis on the importance of published articles and the KSR, 550 U.S. at 419, 82 USPQ2d at 1396. Id. 

(4) Applicable Law 
	The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
	
	The applicable principles of law are clear. 
	“[T]he examiner bears the initial burden, on review of the prior art or on any other ground, of presenting a prima facie case of unpatentability. If that burden is met, the burden of coming forward with evidence or argument shifts to the applicant. ”In re Oetiker, No. 91-1026,977 F.2d 1443,1445 (Fed. Cir. 1992).
	“Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references. [The reference] must be read, not in isolation, but for what it fairly teaches in combination with the prior art as a whole. ”In re Merck & Co., Inc., 800 F.2d 1091,1097 (Fed. Cir. 1986).
	The “case law is clear that obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success... . Indeed, a rule of law equating unpredictability to patentability . . . would mean that any new Pfizer, Inc. v. Apotex, Inc., 480F.3d 1348,1364 (Fed. Cir. 2007).
	“Any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” Application of McLaughlin, 443 F.2d 1392,1395 (CCPA1971).
	The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. § 102 or § 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. § 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). See MPEP § 2112.
	See In re Best, 195 USPQ 430, 433 (CCPA 1977), which teaches that where the prior art product seems to be identical to the claimed product, except that the prior art is silent as to a particularly claimed characteristic or property, then the burden shifts to Appellants to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention. 
	See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.
See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
	The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 

(5) Response to Argument
	Appellants traverse the rejection in the brief on appeal filed January 11, 2021. Appellants’ traversals are carefully considered but are deemed to be unpersuasive for the following reasons.
Appellants contend that the WIGLEY reference does not teach or suggest integrating the process of microbial selection with plants undergoing a plant breeding program (Appeal Brief, section A, spanning pages 8-10). Appellants argue that a person of skill in the art, upon reviewing WIGLEY, would conclude that the microbial selection methods of WIGLEY are superior to the costly and time-consuming methods of selective plant breeding (Id., page 10, first paragraph). Appellants argue that WIGLEY does not teach or suggest applying the selected microorganisms to parental plants being crossed in a plant breeding program, selecting an F1 Id., page 9). Appellants argue that CRAVEN, ZILBER-ROSENBERG, and HARDOIM do not cure the alleged deficiencies of WIGLEY (Appeal Brief, section B, spanning pages 10-13). Appellants argue that there is no prima facie case of obviousness over the combination of WIGLEY in view of CRAVEN, ZILBER-ROSENBERG, and HARDOIM because the cited references fail to teach every element of the instant claims (Appeal Brief, section C, spanning pages 13-15). 
	The Examiner disagrees with Applicants’ characterization of the cited prior art, and of the state of the art in general, vis-à-vis the instant claims. 
	The main issue in the present obviousness analysis is whether there was any reason based on prior art teachings that would have motivated one of ordinary skill in the art to combine and to modify the compositions and methods previously taught by WIGLEY, CRAVEN, ZILBER-ROSENBERG, and HARDOIM (together with the knowledge generally available in the art), for the purpose of improving plant growth and imparting beneficial properties to plants (i.e., holobiome selective plant breeding). The answer to this question is obviously yes. It is in this context that the combined teachings of the cited references precisely teach, suggest, and provide motivation for the instantly claimed compositions and methods, as described above. 
	For example, in contrast to Applicants’ arguments, WIGLEY teaches that “it is expected that these combinations will detect previously unknown, plant growth promoting, synergistic interactions between previously isolated microbes. Using the iterative steps a) to d) will drive the starting population of two or more microorganisms toward only the microbes that interact with the plant to impart a desired change in the phenotype” (WIGLEY, page 15, lines 4-8). Similarly, plants growing the most, or producing the best seed yield after exposure to saline conditions, are selected and their root and foliar microorganisms isolated and made ready to be added to the seeds and/or the growing medium as individual or combined suspensions, as in step 2 [emphasis added]. The entire process from step 2 to the end of step 3 can then be repeated iteratively… After a number of iterations to the point at which there is deemed to be a sufficient improvement in the ability of the wheat or rice plants to resist saline conditions to the degree desired, the microbes in the best-performing plants of the final selection round are isolated and the microbial strains used individually or in a mixture to develop a commercial product that improves the growth of wheat or rice in saline soils” (page 49, lines 13-22). Therefore, in contrast to Appellants’ arguments, WIGLEY teaches or suggests integrating the process of microbial selection with plants undergoing a plant breeding program.
Furthermore, as described above, CRAVEN teaches that combining plant species with fungal endophytes (i.e., microorganisms) represents a technique that can be used in parallel with plant breeding and transgenic technologies to improve yield from grass crops. 
Also as described above, ZILBER-ROSENBERG teaches the transmission of symbionts between holobiont generations, and the transmission of microbial symbionts from parent to offspring hosts (i.e., F1 plants) by a variety of methods. 
Therefore, WIGLEY, CRAVEN, ZILBER-ROSENBERG, and HARDOIM, together with the plant breeding-related knowledge generally available to one having ordinary skill in the 
It is also axiomatic in plant/crop breeding that parental plants with favorable/desirable traits are being used and crossed in a selective breeding program; that has been the farmers’ practice in agronomy for centuries.
It is also noted that many of Appellant’s arguments relate to the specific teaching of the individual references. In response to Applicants’ arguments against the cited references (and specifically WIGLEY) individually, these are not persuasive, because they are attacks on the WIGLEY, CRAVEN, ZILBER-ROSENBERG, and HARDOIM references individually rather than considering the combined teachings as a whole. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
It is also important to note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


(5) Conclusion of Examiner’s Answer 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/BRATISLAV STANKOVIC/
Primary Examiner, Art Unit 1663

Conferees:
/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663 

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662                                                                                                                                                                                                                                                                                                                                                                                                               

(6) Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See definition of “crop” in the Merriam-Webster online dictionary, at https://www.merriam-webster.com/dictionary/crop, accessed 02/19/2021; see also description of “crop” in the Wikipedia, the online encyclopedia, at https://en.wikipedia.org/wiki/Crop, accessed 02/19/2021.